Citation Nr: 0000292	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  93-21 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected herniated nucleus pulposus (HNP), L4-5.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1970 and from May 1977 to May 1991 as verified by DD 
Forms 214.  There also appears to be an unverified period of 
service from May 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which, among other actions, granted service 
connection for herniated nucleus pulposus (HNP), L4-L5, 
effective June 1, 1991, and assigned an initial 
noncompensable disability rating for that disorder.  The RO 
granted an increased disability rating to 20 percent for the 
service-connected HNP in June 1996, effective June 1, 1991.  
The Board remanded the claim in May 1997 for further 
development of the evidence.

In May 1997, the Board took jurisdiction of a claim for an 
increased (compensable) disability rating for 
service-connected post traumatic stress disorder (PTSD) 
pursuant to the holding of the United States Court of Appeals 
for Veterans Claims (Court) in Holland v. Brown, 9 Vet App 
324, 326 (1996) (Ivers, J., concurring in result), 
reconsideration denied, 10 Vet. App. 42 (1997) (per curiam) 
(Ivers, J., dissenting).  The RO had initially denied service 
connection for PTSD in the January 1992 rating decision, and 
the veteran appealed that decision to the Board.  Before the 
appeal of the claim reached the Board, a VA hearing officer 
granted service connection for PTSD.  The RO assigned a 
noncompensable rating for the service-connected PTSD and 
withdrew this claim from the appeal, noting in a March 1993 
supplemental statement of the case in language similar to 
that used by the RO in Holland that the decision granting 
service connection for PTSD "represents a complete grant of 
benefits sought on appeal . . . ."  See Holland, 9 Vet. App. 
at 326.  Since a noncompensable rating was assigned for the 
service-connected PTSD, the Board concluded that the veteran 
was not granted the full benefit sought on appeal, according 
to the holding of the Court in Holland, and that the Board 
therefore had jurisdiction of the claim for an increased 
disability rating.  Holland, 9 Vet. App. at 330 (holding that 
a May 1991 notice of disagreement filed with a decision 
denying service connection for a back disability also gave 
the Board jurisdiction over the rating and effective date 
elements of the back claim after service connection was 
granted).  The Board remanded the claim for further 
development.

However, since the Board's May 1997 remand order, the United 
States Court of Appeals for the Federal Circuit reversed the 
Court's decision in Holland, holding that an appeal of a 
decision of an agency of original jurisdiction denying 
service connection did not involve "the down-stream question 
concerning compensation level."  See Grantham v. Brown, 114 
F.3d 1156, 1158 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 
1030, 1032 (Fed. Cir. 1997); Holland v. Gober, 10 Vet. App. 
433, 436 (1997) (per curiam order).  On remand, the RO wrote 
to the veteran in December 1998 informing him that, since the 
Board had taken jurisdiction of a claim for an increased 
rating for service-connected PTSD under Holland and remanded 
the claim, the Federal Circuit had reversed the holding in 
Holland.  Therefore, the RO informed the veteran that, if he 
wished to appeal the rating assigned for the 
service-connected PTSD to the Board, he must file a notice of 
disagreement within one year from the date of the RO's 
letter.

The Board finds that the RO handled the situation regarding 
the change in the law correctly, and, since the veteran did 
not file a notice of disagreement with the assignment of the 
rating for service-connected PTSD or in response to the RO's 
December 1998 letter, the Board does not have jurisdiction of 
a claim involving the rating assigned for service-connected 
PTSD and such a claim is not presently on appeal.  See Brewer 
v. West, 11 Vet. App. 228, 233 (1998) (holding that judicial 
decisions are to be given full retroactive effect and that 
the rule articulated in Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991), -- that, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should and will 
apply unless Congress provided otherwise, -- applies only to 
changes made in statutes and regulations and not to changes 
made by judicial decisions).  Accordingly, the only claim 
remaining on appeal is the one involving the rating assigned 
for the service-connected HNP.  As noted in the Reasons and 
Bases section of this decision below, the Board has rephrased 
this issue as an appeal of an "initial" rating rather than 
of an "increased" rating in accordance with the holding of 
the Court in Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The service-connected HNP, L4-5, has been manifested by 
one severe attack requiring hospitalization in 1993 in 12 
years since the onset in service 1985, at which time symptoms 
compatible with sciatic neuropathy such as left paraspinal 
muscle spasm and positive straight leg raising test were 
shown to be present, and other more minor attacks about 12 
times a year for which the veteran has not needed to seek 
medical attention.  

2.  Such clinical features of sciatic neuropathy as lower leg 
and hamstring weakness, flail foot, loss of ability to flex 
and extend the foot at the ankle, loss of flexion and 
extension of the toes, and loss of inversion and eversion of 
the foot have never been shown to be present; the veteran has 
never been shown on examination to have difficulty walking on 
his heels, and the sciatica which the veteran experiences has 
not resulted in motor deficits.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for service-connected HNP, L4-5, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has rephrased the HNP issue as one involving an 
"initial" -- rather than "increased" -- rating in excess 
of 20 percent for service-connected HNP, L4-5, in accordance 
with a recent decision of the Court in Fenderson v. West, 12 
Vet. App. 119 (1999).  In Fenderson, the Court noted, in 
pertinent part, that there is a "distinction between an 
original rating and a claim for an increased rating" and 
that this distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126 (emphasis in original).  In 
Fenderson, the Court held that the rule articulated in 
Francisco v. Brown did not apply to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Fenderson, 12 Vet. 
App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Court held in Francisco that, although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings and that, where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Instead, in 
Fenderson, the Court held that, where a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on facts 
found.  Fenderson, 12 Vet. App. at 126.  Concerning this 
difference, the Court stated that the distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether an original rating on appeal was 
erroneous . . . ."  Id.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' . . . rather than as 
a disagreement with the original rating award, which is what 
it was."  Fenderson, 12 Vet. App. at 132. (emphasis in the 
original).  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for the issuance of a SOC.  
Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the SOC because the RO identified 
the issue on appeal in the April 1992 SOC not as a claim for 
an "increased" disability rating for the service-connected 
HNP, L4-5, but rather as "Evaluation of" service-connected 
HNP, L4-5.  More importantly, the RO's April 1992 SOC and May 
1998 supplemental SOC provided the appellant with the 
appropriate applicable regulations and an adequate discussion 
of the basis for the RO's assignment of the initial 
disability evaluation for the service-connected condition.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluation assigned for his service-connected condition and 
therefore concludes that remand for another statement of the 
case is not necessary in this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); cf. Brady v. Brown, 4 Vet. App. 
203, 207 (1993) (a remand is unnecessary even where there is 
error on the part of VA, where such error was not ultimately 
prejudicial to the veteran's claim).

With regard to the matter of the evidence that can be used to 
decide whether the original rating on appeal was erroneous, 
the Board notes that the veteran was discharged from active 
duty in May 1991 and claimed service connection for a back 
disability in August 1991.  However, the veteran had a 
lengthy period of active duty prior to separation in 1991.  
Therefore, the Board concludes that, where an award of 
service connection is made upon separation after a lengthy 
period of active duty the degree of disability that is 
contemporaneous with the claim from which the award of 
service connection arose -- and not a degree of disability 
that may have been manifested many years earlier -- is what 
must be assessed in assigning the initial disability rating 
because ratings are assigned based on current levels of 
disability.  Cf. Degmetich, 104 F. 3d at 1328.  In other 
words, while the Board will consider all the medical evidence 
pertaining to the service-connected HNP, more recent medical 
evidence -- including more recent service medical records -- 
will have much more probative value in determining the degree 
of disability for the original or initial rating in this case 
than will the service medical records or other medical 
records dated years ago.

In this case, service medical records show that that veteran 
was seen in September 1981 with the complaint of his back 
having given way while turning an artillery piece during 
field exercises.  The assessment was myofascial pain/strain.  
The next day on a follow-up visit, the veteran reported that 
his back was still tender.  He was seen on one more occasion 
a few days later with complaints of continuing back pain.

In January 1985, the veteran was seen with complaints of back 
pain.  The assessment was myalgia paresthetica.  In March 
1985, the veteran reported for a refill of prescription 
medicine that he was taking for his back pain.  He stated 
that when he did not take the medication he had pain in his 
back which radiated down his left leg to below the knee.  The 
assessment was sciatica.  In April 1985, the veteran reported 
that he was still experiencing pain radiating down his left 
leg from hip to ankle which was getting worse despite the 
medication.  The assessment was sciatica.  He was referred to 
the physical therapy department where the assessment was 
possible discogenic low back pain with left radiculopathy.  A 
computed tomography (CT) scan showed a herniated nucleus 
pulposus (HNP), L4-5.

A June 1985 notation showed that the veteran had been treated 
for one month with traction and exercises.  The veteran 
reported about 30 percent relief from this treatment but 
still complained of radiating pain down his left leg to his 
ankle.  A follow-up CT scan was still positive for L4-L5 
disc.  The assessment was HNP, L4-L5.  Possible L5 
radiculopathy.  The veteran was referred to an orthopedic 
clinic where it was decided that he be admitted for a trial 
of bedrest.  A medical statement shows that the prognosis was 
that the veteran might require an operation and might not be 
returned to full duty for several months.  He was to be 
hospitalized for a trial of conservative treatment and 
further tests.  The severity of the condition was described 
as moderate.

In December 1985, the veteran was given a temporary profile 
for one month; in January 1986, he was given a permanent 
profile.  His limitations included no running; he was allowed 
to walk for the physical training test; no stooping, jumping, 
or lifting greater than 35 pounds.

In January 1987, the veteran was given a temporary profile 
for the herniated disc L4 & L5.  It was noted that he might 
run at his own pace, lift up to 50 pounds and use weight 
machines for three months.  The profile was to expire in 
April 1987.

In June 1987, the veteran complained of back pain for two 
days.  He stated that he had twisted his back the day before 
when cutting grass and he thought he might have a slipped 
disc.  No objective findings or assessments were made.

On an April 1990 examination report, HNP L4-5 with recurrent 
episodic L5 radiculopathy was noted to be stable at present 
and treated with medication.

In September 1990, the veteran was seen in an orthopedic 
clinic.  The doctor noted the history of HNP and that the 
veteran was "[p]resently doing well."  It was noted that he 
had "localized pain" and "occasional pain l[eft] thigh, 
leg."  The veteran was still taking medication.  
Objectively, there was full range of motion of the back with 
pain.  Strength was 5/5.  Sensory was intact and straight leg 
raising test was negative.  The assessment was status post 
HNP.  The doctor recommended that the medication be 
discontinued.  On a CT scan, no HNP was noted.  L4 disc 
showed mild narrowing.

On a follow-up examination in November 1990, there was full 
range of motion of the back.  Knee and ankle jerks were 
"2+" or normal or average.  Medical Abbreviations:  10,000 
Conveniences at the Expense of Communications and Safety 237 
(7th ed. 1995)).  Heel-toe walk was normal.  Straight leg 
raising test was negative.  

On an October 1991 VA examination, the veteran provided a 
history of having sustained a lifting injury to his low back 
in 1982-83 and of having reinjured his back in 1985, at which 
time a CT scan showed a HNP, L4-5.  It was noted that the 
veteran had not had surgery.  He reported having recurrences 
of severe pain 8-9 times per month and with these episodes he 
had difficulty getting out of bed.  He reported left lower 
extremity paresthesia intermittently.  On physical 
examination of the back, there was no tenderness of the 
costovertebral angle.  There was tenderness to palpation over 
the lumbar area.  There was no edema of the extremities.  The 
reflexes were 2+ and equal throughout.  The motor and sensory 
examination was entirely normal.  Straight leg raising, hip 
flexion, hip abduction, and forward bending at the waist were 
all within normal limits.  The veteran was able to walk on 
his heels and toes without difficulty.  The examiner 
diagnosed a history of a well-documented HNP, L4-5, with no 
evidence of radiculopathy on examination and with 
intermittent pain.

On the May 1992 VA Form 9 substantive appeal, the veteran 
stated that he felt that his service-connected back disorder 
should be rated higher than the noncompensable rating that 
was assigned at that time.  He stated that he had a 
continuous problem with his back and that he must lie on the 
floor to alleviate back pain to get some sleep.  He stated 
that he could not bend over, sit in a chair more than 5 
minutes, or stand still in one position more than 10 minutes.

At an August 1992 personal hearing before a VA hearing 
officer, the veteran testified that he would experience 
excruciating pain in his back down to his feet if he pulled 
weeds from the garden or bent over for too long a period of 
time.  He would have a hard time standing up.  He would have 
to lean against a wall and try to push his hip back into 
place so that he would be back in a straight position and 
that this generally took two or three days to accomplish.  He 
stated that he could not stand or sit in one position for 
long periods of time.  The veteran stated that since the 
injury in service the pain usually went down his left leg but 
recently it also started to go down his right leg.  He stated 
that he was not under a doctor's care for this.  He stated 
that the episodes of excruciating pain happened if he 
overexerted himself and that the last episode happened about 
a month earlier but that he did not seek medical care at that 
time.  He stated that such episodes happened about 12-15 
times over the course of the previous year.  He testified 
that he had not been hospitalized for his back since he had 
been hospitalized in service.  He testified that he had never 
received any injections for back pain and had never worn a 
back brace.

On a February 1993 VA examination report, the examiner noted 
that the veteran complained of lower back pain radiating to 
his left leg which began 10 years earlier.  The examiner 
noted the history of the HNP in service.  The veteran 
reported that over the last 10 years he experienced three or 
four episodes of exacerbation per year of back pain, on top 
of his constant lower back pain.  The episodes of 
exacerbation were brought on by any sudden movement of the 
lower back that occurred accidentally.  During the episodes, 
the veteran reported having the same pains radiating down the 
posterolateral aspect of the left leg and the lateral aspect 
of the lower leg, reaching his ankle.  The veteran also 
reported tingling sensations over the same area with 
prolonged sitting.  He had not noticed any muscular weakness 
of the lower back.  He told the examiner that a month before 
he had been admitted to a hospital for the first time in 10 
years because of an exacerbation of his lower back pain that 
occurred while he was lifting.  He stated that a CT scan 
showed an L4-5 herniated disc.  He reported that he underwent 
bedrest and was not recommended to have surgical management.  
He was treated with Motrin and Tylox and stated that these 
provided good relief of his symptoms.  The veteran reported 
that he used Motrin on an as needed basis and Tylox at the 
end of the days work.  He stated that he worked as a seafood 
manager and that the job required a good deal of shoveling 
and lifting.  He reported that he had learned to do both 
these activities without exacerbating the back pain but that 
one wrong move might lay him up for two days.  At the end of 
the day, he reported having severe back pain which caused him 
to lie down and rest.  He had not undergone any physical 
therapy at the present time and was considering surgical 
management in the future.

On physical examination, the examiner noted that the veteran 
did not appear to be in any acute distress while sitting 
during the examination.  There was some left-sided paraspinal 
muscle spasm that was asymmetrical, worse in the paraspinal 
muscles on the left compared with the right and lower back.  
There was some tenderness to palpation in the area of the L4-
5 disc, which was evident on the left.  Similarly, there was 
tenderness in the paraspinal muscles on that side.  Lasègue's 
sign was present with left-sided straight leg raising at only 
15 degrees.  (Lasègue's sign:  "when the patient is supine 
with hip flexed, dorsiflexion of the ankle causing pain or 
muscle spasm in the posterior thigh indicates lumbar root or 
sciatic nerve irritation."  Stedman's Medical Dictionary 
1617 (26th ed. 1995)).  This was reproducible.  Similarly, 
the veteran had a reverse Lasègue's sign with right straight 
leg raising causing an exacerbation of the left sided lower 
back pain at 15-20 degrees.  The pain was localized to his 
lower back and radiated to his hip and buttocks area with 
raising of either leg.  Gait was essentially unremarkable.  
Reflexes in the lower extremities were 2+ and symmetrical 
bilaterally.  Motor strength was 5/5 in all groups.  Sensory 
examination in the lower extremities was notable for 
decreased vibratory sense to the midcalf on the left side 
only.  Pinprick, light touch and proprioception were all 
intact, however.  There was no Babinski's sign.  Coordination 
was unremarkable.  Tone was unremarkable throughout the upper 
and lower extremities with no rigidity or spasticity.

The examiner's assessment was that the veteran's dermatomal 
distribution of pain did approximate L5 and orthopedic 
examination was positive for bilateral straight leg raising.  
The veteran did guard against pain when asked to sit up with 
his legs extended.  There was no evidence of reflex losses 
expected in an L5 radiculopathy and sensory loss was only 
evident on vibration throughout the left lower extremity.  
The examiner did not feel that the veteran had any 
neurological loss in the lower extremity but the dermatomal 
distribution of his pain was notable.  The examiner reported 
that the symptoms were constant and brought on by movements 
such as bending or lifting that were sudden.  He had learned 
to bend and lift somewhat without pain if he is careful.  He 
also had episodes of exacerbation of pain that were brought 
on by twists on top of chronic lower back pain.

On a March 1996 VA examination that pertained to the knees 
and ankles the examiner noted that the veteran was in no 
acute distress, had a normal gait, and did not limp.  He was 
able to walk on his toes and heels.  Muscle bulk and tone 
about the lower extremities was good and motor strength was 
excellent in all muscle groups.  Sensory examination about 
the lower extremities was normal.

In June 1997, the RO wrote to the veteran and asked him to 
state whether he had been treated for his back condition and, 
if so, where, so that the RO could obtain the treatment 
records.  The veteran did not reply to the letter.

On a July 1997 VA examination, the examiner noted that the 
veteran's chief complaint was low back pain with occasional 
left leg pins and needles.  The examiner recorded the history 
of the injury to the back in service in the 1980s and the 
diagnosis of HNP, L4-5.  The veteran reported that he was 
currently working five days a week cutting fish and as a 
customer service person.  The veteran complained of 
continuous pain in his low back.  He stated that if he 
exceeded his ability working he would get a lateral shift 
periodically of his low back.  He reported that the pain went 
down his leg to the foot and that the leg and back pain was 
aggravated by the cold.  It was worse in the autumn and was 
relieved by summer, Aleve, and Tylenol.  There were no 
bladder or bowel control problems and the pain was not 
aggravated by coughing or sneezing.  He stated that he felt 
that his back was getting a little worse, and he reported 
having fallen twice, in October 1996 and March 1997, when his 
left leg gave way.  He stated that his pain was essentially 
the same for the past ten years.  He stated that he was not 
able to pick up sandbags over four or five times or his back 
would go out and he could not continue.  He was not able to 
do yard work because of back pain.  He had to have help at 
work picking up meat luggers, which are large plastic 
containers that hold meat.

On physical examination, his gait was normal without a limp.  
He could walk on his heels and toes, stand on one leg, and 
could do a full squat with rapid uniphasic recovery.  He 
could do a tandem gait with ease and facility.  With regard 
to deep tendon reflexes, the examiner noted that knee and 
ankle jerks were 2+ or normal bilaterally.  Straight leg 
raising in the sitting position was to 90 degrees.  Plantar 
reflexes were normal.  Manual muscle testing proximally and 
distally was 5/5 including dorsiflexion of his feet 
bilaterally, extension of the big toe bilaterally, inversion 
and eversion.  Quadriceps were powerful bilaterally.  
"Adduction of his knees, abduction, and flexion of his hips 
all groups of muscles are 5/5 on manual muscle testing."  
Sensory examination to pinwheel, to light touch, to cold 
temperature, and vibration was all present and intact.  On 
examination in the supine position, leg lengths were 
clinically equal.  Log roll caused some discomfort on the 
left, none on the right.  Patrick's test was negative 
bilaterally.  (Patrick's test is a test to determine the 
presence or absence of sacroiliac disease.  Stedman's at 
1782.).  Flexion of the hips was to 120 degrees bilaterally.  
In the prone position, the veteran had full relaxation of his 
lumbar muscles.  He had a negative stretch test.  The stretch 
test caused some discomfort at the L4-5 midline level.

On examination of the back with the veteran standing, his 
pelvis was level, his shoulders were level, his head was held 
erect.  His stance and station were normal.  Vertex pressure, 
shoulder pressure caused no discomfort.  Waddell's truncal 
rotation caused some mild pain in the mid low back.  There 
was no discomfort to feather touch.  There was no discomfort 
to light palpation of the muscles except in the lower back.  
There was no sacroiliac tenderness.  There was no sciatic 
notch tenderness.  There was no greater trochanter or iliac 
crest tenderness.  There was no buttock tenderness.

The veteran's alignment was normal.  He left leg was 
questionably thinner than the right but not on measurement.  
Forward bending:  the veteran could get his hands to the 
level of his ankles with 90 degrees forward bending which was 
normal.  Extension was 30 degrees which was normal.  Lateral 
tilt was 30 degrees bilaterally which was normal.  In the 
sitting position with the pelvis fixed, the veteran could 
rotate 30 degrees bilaterally, which was normal.  Muscle 
girth measurements:  maximum thigh circumference was 40 cm 
bilaterally 10 cm above the upper pole of the patella.  The 
thigh circumference was 45 degrees bilaterally.

The doctor's impression was status post L4-5 left HNP with no 
radiculopathy found at the present time of the examination.  
The doctor noted that the history of the CT scan was the 
basis for the diagnosis of the left HNP, L4-5, and that the 
straight leg raising to 90 degrees, normal muscle testing, 
and normal sensory examination was the rationale for the 
conclusion that there was no radiculopathy at the present 
time.  The veteran moved with extremes of motion being 
limited by low back pain with full range of motion as noted.  
The examiner noted that there was no muscle spasm, ankylosis, 
crepitus, neuropathy, radiculopathy, or loss of reflexes.  
The examiner noted that the defects of the veteran's pain in 
terms of limitation of function and movement were noted in 
the examination report and described by the veteran as his 
being unable to carry sandbags more than four or five, unable 
to lift the meat-luggers at work on his own, and unable to do 
yard work.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1998).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where a 
veteran appeals the initial rating assigned for a disability, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Fenderson, 12 Vet. App. at 126.

The service-connected HNP is evaluated under the criteria in 
the VA Schedule for Rating Disabilities for intervertebral 
disc syndrome which provides as follows:

5293	Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible
with sciatic neuropathy with characteristic pain and
demonstrable muscle spasm, absent ankle jerk,
or other neurological findings appropriate
to site of diseased disc, little intermittent relief. . . . . 
. . . . . . . . . . . . . . . . 60 

Severe; recurring attacks, with intermittent relief. . . . . 
. . . . . . . . . . . . . . 40 

Moderate; recurring attacks. . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . 20 

Mild. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . . 10 

Postoperative, cured. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . 0

38 C.F.R. § 4.71a, Diagnostic Code 5293 (1997).

As the rating criteria demonstrate, intervertebral disc 
syndrome is a disorder characterized by certain neurological 
symptoms and that attacks of these symptoms recur with 
greater or lesser frequency and are punctuated by periods of 
intermittent relief of varying duration.  See VAOPGCPREC 36-
97 at 2 (Dec. 12, 1997) ("[Diagnostic Code] 5293, codified 
at 38 C.F.R. § 4.71a, describes disability due to 
[Intervertebral Disc Syndrome] in terms of 'symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc.'").  The greater the frequency of the attacks and the 
lesser the duration of the intermittent periods of relief, 
the higher the rating.

Exactly "how many" attacks and "how many" periods of 
relief for "how long" measured over "how long" a period of 
time in order to constitute a 60 percent rating, a 40 percent 
rating, a 20 percent rating, etc., is not specified in the 
rating schedule.  Nevertheless, such determinations must be 
made or no ratings would ever be assigned.  Therefore, making 
such determinations about factors not precisely defined in 
the rating criteria but nevertheless necessary to assigning a 
rating is not the same as considering factors "wholly 
outside" the rating criteria which the Court has held 
constitutes legal error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994), citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  To the contrary, making such determinations is 
to consider factors "inherent" in the rating criteria which 
are not quantified and require judgment to be exercised on 
the part of the adjudicator reviewing the relevant evidence.

Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly includes 
back pain and sciatica (pain along the course of the sciatic 
nerve) in the case of lumbar disc disease, and neck and arm 
or hand pain in the case of cervical disc disease.  It may 
also include scoliosis, paravertebral muscle spasm, 
limitation of motion of the spine, tenderness over the spine, 
limitation of straight leg raising, and neurologic findings 
corresponding to the level of the disc."  VAOPGCPREC 36-97 
at Note 2.  

Dorland's Illustrated Medical Dictionary 
1493, 1132 (28th ed. 1994), defines 
"sciatic" as "pertaining to or located 
near the sciatic nerve or vein," and 
"neuropathy" as a "functional 
disturbance or pathological change in the 
peripheral nervous system."  The 
clinical features of sciatic neuropathy 
include lower leg and hamstring weakness, 
flail foot, loss of ability to flex and 
extend the foot at the ankle, loss of 
flexion and extension of the toes, and 
loss of inversion and eversion of the 
foot.  John Gilroy, M.D., Basic Neurology 
370 (2d ed. 1990); Arthur K. Asbury, 
Diseases of the Peripheral Nervous 
System, in 2 Harrison's Principles of 
Internal Medicine 2377 (Kurt J. 
Isselbacher, M.D. et al. eds., 13th ed. 
1994).  As a result, a patient may have 
difficulty walking on his or her heels 
and the patient's feet may slap when 
walking.  Arthur K. Asbury, Diseases of 
the Peripheral Nervous System at 2376.  
In addition, sciatica, which refers to 
pain radiating along the course of the 
sciatic nerve, most often down the 
buttock and 
posterior aspect of the leg to below the 
knee, may result in motor deficits.  See 
The Merck Manual 1363, 1515-16 (16th ed. 
1992).   

VAOPGCPREC 36-97 at para. 2.

In this case, the veteran was diagnosed with HNP, L4-5, in 
the mid-1980s and was treated conservatively for it.  Near 
the end of service, in 1990, the condition caused by the HNP 
was described as "stable", and prescription medication was 
discontinued.  According to the history provided to examiners 
and according to his hearing testimony, the veteran did not 
suffer an exacerbation serious enough to require a doctor's 
care until early 1993, although he has stated that he 
experiences episodes of pain about once a month that are not 
serious enough to require medical treatment.  On the February 
1993 VA examination at the time of the severe attack 
requiring hospitalization, some of the characteristic 
symptoms were present including left-sided paraspinal muscle 
spasm and sciatica as demonstrated by a positive Lasegue's 
sign on straight leg raising.  However, on VA examinations 
conducted in October 1991, March 1996, and July 1997, 
symptoms compatible with sciatic neuropathy were not present, 
although the veteran complained of constant low back pain.

The Board concludes, when the evidence in this case is viewed 
from the service medical records and the October 1991 VA 
examination that are contemporaneous with the original claim, 
then the 1993 evidence showing the exacerbation or attack 
requiring hospitalization, and the decrease in demonstrated 
symptomatology on examinations thereafter, a "staged" 
rating perhaps could have been assigned with a noncompensable 
rating from the date of claim in 1991 until the time of the 
attack in 1993 and a 20 percent rating for a moderate degree 
of symptomatology thereafter.  However, the Board notes that 
the RO awarded the 20 percent rating back to the date of the 
original claim thereby giving the veteran a higher initial 
rating than shown by the evidence.  Any error in this regard, 
however, favored the veteran.  See Williams v. Gober, 10 Vet. 
App. 447, 452 (1997).

Thus, the Board concludes that the 20 percent rating for a 
moderate degree of disability with recurring attacks is 
appropriate to compensate the degree of impairment in this 
case which has been manifested by one severe attack requiring 
hospitalization in 12 years since the onset in service 1985 
and other more minor attacks about 12 times a year for which 
the veteran has not needed to seek medical attention.  In so 
concluding, the Board notes that the clinical features of 
sciatic neuropathy, including lower leg and hamstring 
weakness, flail foot, loss of ability to flex and extend the 
foot at the ankle, loss of flexion and extension of the toes, 
and loss of inversion and eversion of the foot have never 
been shown to be present, the veteran has never been shown on 
examination to have difficulty walking on his heels, and the 
sciatica which the veteran experiences has not resulted in 
motor deficits.  Accordingly, the Board concludes that a 
higher initial rating for a severe or pronounced degree of 
impairment with intermittent or little intermittent relief is 
not warranted in this case.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1999).


ORDER

An initial rating in excess of 20 percent for 
service-connected HNP, L4-5, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

